DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.

Response to Amendment
Upon entry of the RCE filed 04/29/2021, the amendment filed 04/13/2021 has been entered and considered.
Claims 12-13 have been cancelled.
Claims 1-2, 6, 8-9 and 15-16 have been amended.
Claims 1-11 and 14-16 are pending.

Response to Arguments
Applicant’s arguments, see remarks, filed 04/13/2021, with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the Chen (U.S. Publication No. 2016/0219270 A1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-11 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (U.S. Publication No. 2016/0219270 A1).
As per claim 1, Chen discloses an information processing apparatus (abstract) comprising: a detector (paragraph [0040], a plurality of floating touch sensors 110, which may be a plurality of infrared sensors) that detects approaching of a user (a user’s finger, figure 3) toward an image formed in midair (3D image protruding out of a display screen); and a reception unit (processor 106) that receives an action of the user as an operation in a case where the user approaches the image from a predetermined direction (figures 3-7, the finger approaches the protruded 3D image from a predetermined direction), wherein the detector includes a first sensor that generates infrared light to form a first detection region in front of the image and receives 0, S1 , and generated infrared light at S0 is the claimed “first region”), and a second sensor that generates infrared light to form a second detection region in front of the image and receives reflection light from an object passing through the second detection region (as explained above, the generated infrared light at S1 is the claimed “second region”), the first and second detection region being disposed away from the image by the first and second predetermined distances, respectively (see figure 3 for predetermined distances S0, S1).
As per claim 2, Chen discloses wherein the first detection region is located at the first predetermined distance from the image in the predetermined direction, and the second detection region is located at the second predetermined distance that is closer to the image than the first detection region (as shown in figure 3 and explained above, generated infrared light detection region at S1 is closer to the 3D image than S0).
As per claim 3, Chen discloses wherein the reception unit receives the action of the user as the operation in a case where a body part of the user passes through the second detection region after passing through the first detection region (figure 3 and paragraph [0046]-[0047], the user’s finger can passes through IR light at S0 and S1 for interaction with the 3D image).
As per claim 4, Chen discloses wherein the first detection region and the second detection region are provided within a length of a finger of the user from the image (as shown in figure 3, the distance between S0 and S1 to the 3D image is less than a length of a finger).
As per claim 5, Chen discloses wherein the reception unit does not receive another action as the operation within a predetermined time period from the reception (paragraph [0137], “as 
As per claim 6, Chen discloses wherein the reception unit does not receive another action as the operation until a body part of the user is no longer detected in both of the first detection region and the second detection region after the predetermined time period elapses (as explained in claim 5, the reception unit, processor, does not initial another input until the finger movement is completed).
As per claim 10, Chen discloses wherein, in a case where a predetermined action is detected, the reception unit receives the action as the operation (Chen teaches at least finger touching is detected).
As per claim 11, Chen discloses wherein the predetermined action is an approach toward a predetermined region of the image (as shown in figure 3, a finger is approaching the 3D image).
As per claim 14, Chen discloses wherein the image is disposed in a passage in a passable mode from a plurality of directions (the examiner notes the 3D image is protruded, which allows a user to interact from a plurality of directions).
As per claim 15, see explanation in claim 1, the only unaddressed element is “an image forming apparatus that forms an image in midair”, Chen teaches 3D display screen 114 as such “image forming apparatus” (paragraph [0043]).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of common knowledge in the art.
For claims 7-9, the claims calls for the reception unit receives the action of the user carrying a portable terminal as the operation, and the portable terminal is a wearable terminal, and the wearable terminal is a finger-ring-type terminal. The examiner notes the claim 7 calls for “receiving the action of the user carrying a portion terminal”. However, nowhere in the claim recites usage of the portable terminal. In other words, an operation is carried out by the action of the user, thus any accessory or jewelry worn by a person may be interpreted as the claimed “portable terminal”. And the “portable terminal” has no bearing on the operation. Additionally, it is common knowledge that a person, man or woman may wear a ring. And such person may be 
Therefore, at the time of invention, it would have been obvious to a person of ordinary skill in the art to include the possibility of a person with a ring for interacting with the Chen’s display system. One would be motivated to so because Chen’s system is open to all types of people.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/TOM Y LU/            Primary Examiner, Art Unit 2667